DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/21/2021, claims 2, 8- 15, 19 and 20 are cancelled, claims 1, 3- 5 and 16 are amended. Claims 1, 3- 7, 16- 18 are pending for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) filed in the remarks on 12/21/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner has considered new reference Ding et al. (US Pub. No. 2014/0351903 A1).
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0344841 A1) in view of Chen et al. (US Pub. No. 2018/0262237 A1) and in further view of Ding et al. (US Pub. No. 2014/0351903 A1).

	Regarding claim 1, Wang teaches a message handling method performed by a machine-to-machine (M2M) apparatus in an M2M system (see Abstract machine-to machine), the message handling method comprising:
	receiving a plurality of incompatible request messages (see Fig. 9B; #191; [0062] here #138 as a M2M apparatus here; see [0004]; further see [0072] and Fig. 11);
	processing the incompatible request messages according to a message handling policy; and transmitting response messages corresponding to the incompatible request (see [0063]; Fig. 9B #192; further see [0072] and Fig. 11 about #134 keeps monitoring for request messages and response accordingly).
	Here Wang is silent about limitations regarding wherein when a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates rejection of services for all the plurality of incompatible request messages; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. non incompatible requester) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Chen with the teachings of Wang to make system more effective. Having a mechanism wherein a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates rejection of services for all the plurality of incompatible request messages; greater way resources can be managed/utilized in the communication system.
	But Wang is silent about wherein the incompatible request messages comprise a first incompatible request message having a request of a first service to be executed and a second incompatible request message having a request of a second service to be executed, wherein the request of the first service is different from the request of the second service.
	However Ding teaches in [0009] about Authentication is required before an M2M device (including its application part) is allowed to access an M2M platform. This to reject requests from invalid M2M devices and accept requests from valid M2M devices and provide subscribed platform services based on attributes or configuration of those devices and applications running on them; now refer in context with [0014] (i.e. different accessing rights for different device applications) to [0053] in the partially authenticated state, when the DA (device application) layer of the client wants to access services, the M2M platform will request it to be authenticated by an associated network application. After the DA is authenticated by NA and this has been notified to the M2M platform, the platform changes the M2M device to the fully authenticated state. The M2M platform can then provide services to this fully authenticated DA. Otherwise, future service requests from the DA will be rejected; further see [0062-0069] regarding …Prevent malicious or mal-function application DA since requests from a DA that is not authenticated will be rejected. Differentiated services based on different DAs from different network applications are possible, even if they are running on the same M2M device or behind a M2M gateway. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Wang in view of Chen to make system more effective. Having a mechanism wherein the incompatible request messages comprise a first incompatible request message having a request of a first service to be executed and a second incompatible request message having a request of a second service to be executed, wherein the request of the first service is different from the request of the second service; greater way interoperability between services can be carried out in the communication system.

	Regarding claim 3, Wang in view of Chen and Ding teaches as per claim 2, wherein the plurality of incompatible request messages is received within a preset time or at the same time; Chen as discussed above see in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. non incompatible requester) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected.

	Regarding claim 5, Wang teaches a message handling method performed by a machine-to-machine (M2M) apparatus in an M2M system (see Abstract machine-to machine), the message handling method comprising:
	receiving a plurality of incompatible request messages (see Fig. 9B; #191; [0062] here #138 as a M2M apparatus here; see [0004]; further see [0072] and Fig. 11);
	processing the incompatible request messages according to a message handling policy; and transmitting response messages corresponding to the incompatible request message (see [0063]; Fig. 9B #192; further see [0072] and Fig. 11 about #134 keeps monitoring for request messages and response accordingly).
	Here Wang is silent about limitations regarding wherein when a plurality of incompatible request messages which are in conflict with each other is received, the message handling policy indicates rejection of services for all the plurality of incompatible request messages; however Chen states in [0085].. in order to avoid the 
	But Wang is silent about wherein the incompatible request messages comprise a first incompatible request message having a request of a first service to be executed and a second incompatible request message having a request of a second service to be executed, wherein the request of the first service is different from the request of the second service.
	However Ding teaches in [0009] about Authentication is required before an M2M device (including its application part) is allowed to access an M2M platform. This enables an M2M platform (such as the platform 24) to reject requests from invalid M2M devices and accept requests from valid M2M devices and provide subscribed platform services based on attributes or configuration of those devices and applications running on them; now refer in context with [0014] (i.e. different accessing rights for different device applications) to [0053] in the partially authenticated state, when the DA (device application) layer of the client wants to access services, the M2M requests from the DA will be rejected; further see [0062-0069] regarding …Prevent malicious or mal-function application DA since requests from a DA that is not authenticated will be rejected. Differentiated services based on different DAs from different network applications are possible, even if they are running on the same M2M device or behind a M2M gateway. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Wang in view of Chen to make system more effective. Having a mechanism wherein the incompatible request messages comprise a first incompatible request message having a request of a first service to be executed and a second incompatible request message having a request of a second service to be executed, wherein the request of the first service is different from the request of the second service; greater way interoperability between services can be carried out in the communication system.

	Regarding claim 6, Wang in view of Chen and Ding teaches as per claim 5, wherein when the services for all or some of the plurality of incompatible request messages are executed, the services are executed in the order of execution determined according to the message handling policy; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected.

	Regarding claim 7, Wang in view of Chen and Ding teaches as per claim 6, wherein the order of execution order is determined based on at least one of priority or frequent usage of the plurality of incompatible request messages; however Chen states in [0085].. in order to avoid the conflict caused by the requests for coordination of a plurality of CoMP UEs simultaneously, after the target CoMP UE (i.e. high priority here) is determined, the coordination requests sent by the other CoMP UEs except the target CoMP UE will be rejected.

	Regarding claim 16, Wang teaches a machine-to-machine (M2M) apparatus in an M2M system (see Abstract machine-to machine), comprising: a communication unit configured to transmit and receive a signal; and a processor configured to control the communication unit, wherein the processor is configured to:
	receive a plurality of incompatible request messages (see Fig. 9B; #191; [0062] here #138 as a M2M apparatus here; see [0004]; further see [0072] and Fig. 11);
	process the incompatible request messages according to a message handling policy; and transmitting response messages corresponding to the incompatible request message (see [0063]; Fig. 9B #192; further see [0072] and Fig. 11 about #134 keeps monitoring for request messages and response accordingly).
	Here Wang is silent about limitations regarding wherein when a plurality of incompatible request messages which are in conflict with each other is received, the 
	But Wang is silent about wherein the incompatible request messages comprise a first incompatible request message having a request of a first service to be executed and a second incompatible request message having a request of a second service to be executed, wherein the request of the first service is different from the request of the second service.
	However Ding teaches in [0009] about Authentication is required before an M2M device (including its application part) is allowed to access an M2M platform. This enables an M2M platform (such as the platform 24) to reject requests from invalid M2M devices and accept requests from valid M2M devices and provide subscribed platform services based on attributes or configuration of those devices and applications running on them; now refer in context with [0014] (i.e. different accessing access services, the M2M platform will request it to be authenticated by an associated network application. After the DA is authenticated by NA and this has been notified to the M2M platform, the platform changes the M2M device to the fully authenticated state. The M2M platform can then provide services to this fully authenticated DA. Otherwise, future service requests from the DA will be rejected; further see [0062-0069] regarding …Prevent malicious or mal-function application DA since requests from a DA that is not authenticated will be rejected. Differentiated services based on different DAs from different network applications are possible, even if they are running on the same M2M device or behind a M2M gateway. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Ding with the teachings of Wang in view of Chen to make system more effective. Having a mechanism wherein the incompatible request messages comprise a first incompatible request message having a request of a first service to be executed and a second incompatible request message having a request of a second service to be executed, wherein the request of the first service is different from the request of the second service; greater way interoperability between services can be carried out in the communication system.

Claims 4 and 17- 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US Pub. No. 2016/0344841 A1) in view of Chen et al. (US Pub. No. .

	Regarding claim 4, Wang in view of Chen and Ding teaches as per claim 2, but Wang fails to state about wherein the response message includes a response status code indicating that a service has been rejected due to a conflict with another request message; however Kim in context with [0245- 0247] states in [0248] about .. the Layer 2 ID of the received DIRECT_COMMUNICATION_REQUEST message, when the target UE has an established existing link to the UE that already uses the Layer 2 ID, which is known by the target UE or when the target UE is currently processing the DIRECT_COMMUNICATION_REQUEST message from the same Layer 2 ID, but has User Info different from User Info IE included in a newly received message, the target UE transmits the DIRECT_COMMUNICATION_ REJECT message including the PC5 signaling protocol cause value #3 " Conflict of Layer 2 ID for unicast communication is detected". It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang in view of Chen and Ding to make system more effective. Having a mechanism wherein the response message includes a response status code indicating that a service has been rejected due to a conflict with another request message; greater way resources can be managed/utilized in the communication system.

claim 17, Wang in view of Chen and Ding teaches as per claim 16, but Wang fails to state about wherein the message handling policy is defined as an attribute of resource <CSEBase>; however Kim states specifically [0238-0245] about an operator policy or service permission provisioning as a policy defined as an attribute of resource. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang in view of Chen and Ding to make system more standardized. Having a mechanism wherein the message handling policy is defined as an attribute of resource <CSEBase>; more standardized approach can be managed/utilized in the communication system.

	Regarding claim 18, Wang in view of Chen and Ding teaches as per claim 16, but Wang fails to state about wherein the message handling policy is defined at a common service function level; however Kim in context with [238- 248] states in specifically [0245] about an operator policy or service permission provisioning, which is at a common service function level. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kim with the teachings of Wang in view of Chen and Ding to make system more standardized. Having a mechanism wherein the message handling policy is defined at a common service function level; more standardized approach can be managed/utilized in the communication system.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468